        Case 1:19-cv-05434-VM Document 5 Filed 06/11/19 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK

STATE OF NEW YORK,                    Case No. 1:19-cv-05434-VM

STATE OF CALIFORNIA,
                                      MOTION FOR ADMISSION
STATE OF COLORADO,                    PRO HAC VICE

STATE OF CONNECTICUT,

DISTRICT OF COLUMBIA,

STATE OF MARYLAND,

COMMONWEALTH OF
MASSACHUSETTS,

STATE OF MICHIGAN,

STATE OF MISSISSIPPI,

COMMONWEALTH OF VIRGINIA,

and

STATE OF WISCONSIN,

                        Plaintiffs,

                 v.

DEUTSCHE TELEKOM AG,
T-MOBILE US, INC.,
SPRINT CORPORATION,

and

SOFTBANK GROUP CORP.,

                        Defendants.
           Case 1:19-cv-05434-VM Document 5 Filed 06/11/19 Page 2 of 2




       Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern and

Eastern Districts of New York, I, Glenn D. Pomerantz, hereby move this Court for an order for

admission to practice pro hac vice to appear as counsel to Plaintiff State of California ex rel.

Xavier Becerra in the above-captioned action.

       I am a member in good standing of the bar of the State of California and there are no

pending disciplinary proceedings against me in any state or federal court. I have never been

convicted of a felony. I have never been censured, suspended, disbarred or denied admission or

readmission by any court. I have attached the affidavit pursuant to Local Rule 1.3.


Dated: June 11, 2019                        Respectfully Submitted,

                                            /s/ Glenn Pomerantz
                                            Glenn D. Pomerantz
                                            Munger, Tolles & Olson LLP
                                            350 S. Grand Ave., 50th Floor
                                            Los Angeles, CA 90071-3426
                                            Tel.: (213) 683-9100
                                            Fax: (213) 687-3702
                                            Glenn.pomerantz@mto.com

                                            Counsel for Plaintiff State of California ex rel. Xavier
                                            Becerra
